DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-20, 28 and 29, in the reply filed on 22 December 2020 is acknowledged. 
Claims 21-27 are withdrawn as being directed to a nonelected invention. Claims 1-20 and 28-29 are presented for examination on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered vague and indefinite by the phrase “heating prior to step (a)”. The phrase is ambiguous as the term “heating” is a relative term that does not have a commonly accepted or standard meaning. Would any temperature above ambient 
Claim 6 is rendered vague and indefinite by the phrase “sonicating the organic solvent and the cannabis plant material for a second period of time”. It is unclear at which step of claim 1 the sonication occurs. Further it is unclear if this means that there is a first sonication that is missing from claim 1. Why is there even a first and second period of time as it is self-evident that any activity occurs for a period of time? 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjorncrantz (US2017/0095518A1).
Bjorncrantz discloses a method of preparation of Cannabis extract comprising grinding the Cannabis plant material. The ground plant material is mixed with ethanol or isopropyl alcohol. The crude Cannabis extract is heated, cooled and passed through a strainer to separate liquid from solid plant residues. The filtered liquid contains alcohol and Cannabis extract. The filtered liquid is subjected to an evaporative process such as heating which leaves the Cannabis extract behind. The reference further discloses that the crude extract can be subjected to low temperature extraction techniques (winterization) for removing waxy ballast and purifying the extract of wax esters, glycerides and unsaturated fatty acids. Winterization involves chilling the crude Cannabis extract to a temperature of less than or equal to 0oC ( for example -60oC, -45oC or -18oC) followed by cold-filtration to remove waxy ballast. The filtrate is thebn immersed in a hot water bath (105 to 110oC) to evaporate the solvent. The mixture can also be subjected to pressure or vacuum environments to assist in solvent removal. The refined cannabis extract contains one or more of the cannabinoid compounds: THC, CBD, THCA, CBN, CBC or CBG. Multiple composition were prepared containing 25%, 50% or 75% of refined cannabis extract and propylene glycol and used for vaporization.

Claims 1-6, 10-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (2017). [cited in IDS filed 10/12/2020]
Yang et al. disclose method to extract phytocannabinoids comprising macerating hemp (Cannabis spp.) seeds in a mortar using a pestle, suspending the crushed seeds oC to obtain a sticky resin. Yang et al. discloses a further method in which the macerated plant material and the solvent suspension was sonicated for 20 minutes after which the solvent was decanted. Sonication was repeated additional times, collecting the solvent by decantation. All decanted solvent fractions were combined and filtered on a pad of Celite© and activated carbon. The THC and CBD concentration exhibited significant variability due to the extraction method.

Claims 1-5, 10-12, 14-20 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bringhenti et al. (2017). [cited in IDS filed 10/12/2020]
Bringhenti et al. disclose a method of preparation of an extract from Cannabis sativa L. (hemp) inflorescence. Cannabis inflorescence was stirred with ethanol as the extraction solvent in a glass vessel. The plant material and solvent mixture was heated to 60oC for 5 minutes under stirring. The solution was then cooled and paper filtered. The first residue was extracted twice more with the solvent. The filtrates of the three extraction were combined, filtered by using a 0.45 micron PTEE filter in a HPLC vial and further purified by HPLC. The bioactive compounds in the extract were cannabinoids CBD, CBDA, CBG and CBGA. The reference also discloses hemp oil, hemp balm and a hemp extract with the syringe oral applicator. The cannabinoids were used for pharmaceutical and nutraceutical applications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over any of the above-cited references for the teachings set out above.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to employ the extraction techniques of the claimed method as described by the cited references. The claimed method is so broad to be essentially directed to the well-known solvent extraction method(s) of cannabis. While the cited references may not explicitly disclose the precise extraction variables employed in the method of the instant application, absent some evidence of criticality, such adjustment of particular conventional working conditions (e.g.,  altering the temperature, duration, extraction solvent, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

See e.g., MPEP 2144.05
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 

In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in .

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RUSSELL G FIEBIG/Examiner, Art Unit 1655